Citation Nr: 1625794	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-21 991	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for lumbar spine disability. 

2.  Entitlement to service connection for traumatic brain injury (TBI) and claimed residuals, to include suspect glaucoma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately.  See 38 C.F.R. § 4.71a (2015), Diagnostic Codes (DCs) 5235-5243, Note (1).  The issue of entitlement to separate ratings for bilateral radiculopathy associated with lumbar spine disability was adjudicated by the agency of original jurisdiction (AOJ) in a June 2015 rating decision, in which the RO granted service connection for left lower extremity and denied service connection for right lower extremity associated with lumbar spine disability.  As the Veteran has not expressed disagreement with the determinations related to the bilateral radiculopathy, the Board will not consider these disabilities herein.  

The Board notes that the RO denied the Veteran's claim for service connection for depression (secondary to service-connected disabilities) in a June 2011 rating decision.  The Veteran filed a notice of disagreement with that decision and the RO issued a statement of the case.  However, the Veteran did not file a substantive appeal for that issue.  Thus, that claim is not before the Board.  

The Board additionally notes that the RO denied the Veteran's claims for service connection for a broken right eye socket and fractured 3rd finger of left hand in June 2015, and denied service connection for broken front tooth (secondary to service-connected left knee) in a corrected July 2015 rating decision.  The Veteran filed a notice of disagreement with the decisions in July 2015.  In response to the notice of disagreement, the AOJ notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose in a letter later that month.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claims are still in the development stage, it is not in appellate status and will not be considered by the Board at this time. 

The issue of entitlement to service connection for TBI and claimed residuals, to include suspect glaucoma, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire pendency of the claim, symptoms of the Veteran's thoracolumbar strain most nearly approximated forward flexion between 70 and 90 degrees; there has been muscle spasm, but not severe enough to result in abnormal gait or spinal contour; and, there has been no ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5242-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Staged ratings are appropriate for an increased rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's low back strain is rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.  All diseases and injuries of the spine other than intervertebral disc syndrome (IVDS), however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. §4.25.  As shown below, there have been no incapacitating episodes as defined in this regulation and the Formula for Rating IVDS is, therefore, not applicable.

A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

On the March 2011 VA examination, range of motion of the lumbar spine was normal or greater, with no noted pain.  There was no additional limitation of range of motion following repetitive use testing.  There was no muscle spasm, guarding or abnormal contour of the lumbar spine.  The Veteran reported flare-ups, indicating that he had more pain during activities.  X-rays of the lumbar spine revealed
diffuse idiopathic skeletal hyperostosis.  The examiner assessed the Veteran with lumbar strain, degenerative joint disease, and lumbar radiculitis.  The examiner opined that the Veteran's lumbar spine disability impacted his employment due to difficulty in prolonged standing or walking.  

On the May 2015 VA examination, range of motion was flexion to 70 degrees with objective evidence of painful motion.  There was no additional limitation of range of motion following repetitive use testing.  There was also functional loss and/or functional impairment of the thoracolumbar spine after repetitive motion testing, consisting of pain on movement.  The Veteran stated that during flare-ups, which occurred during walking, he experienced more pain.  The examiner indicated that she could not determine whether flare-ups significantly limited functional ability without resorting to mere speculation, because the Veteran was not examined during a flare-up.  There was muscle spasm and local tenderness with no abnormal contour of the lumbar spine or abnormal gait, and no ankylosis of the lumbar spine.  The examiner concluded that the Veteran's lumbar spine disability impacted his ability to work, as sitting for approximately five hours would increase his back pain.

The above examination results reflect that increased schedular ratings are not warranted under the general rating formula for the lumbar spine.  The evidence indicates that forward flexion of the thoracolumbar spine was no less than 70 degrees.  Range of motion did not more nearly approximate that required for higher ratings under the general rating formula, there was no muscle spasm or guarding resulting in abnormal spinal contour warranting a rating higher than 10 percent for the lumbar spine.  In addition, while there was pain on motion, there was no additional limitation to range of motion on testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  The VA treatment records during the pendency of the claim contained range of motion or other orthopedic findings and reflects only complaints of back pain.  There was also no indication of ankylosis or incapacitating episodes as defined in the formula for rating IVDS based on incapacitating episodes.  

The Board has carefully considered the Veteran's lay statements; however, none of these statements indicate that there are symptoms that would warrant increased ratings under the criteria in the general rating formula.  Moreover, with respect to the symptoms required for a higher rating, such as more limitation to range of motion or abnormal spinal contour and ankylosis, the Board finds the objective medical findings from the VA examinations to be more probative than the Veteran's subjective reports.  The May 2015 VA examiner indicated that she could not determine whether flare-ups significantly limited functional ability without resorting to mere speculation because she was unable to observe the Veteran during a flare-up.  As the examiner has provided an explanation for why the opinion cannot be provided without resort to speculation, the Board finds this opinion is adequate.   Jones v. Shinseki, 23 Vet. App. 382 (2009).  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In the VA examinations and VA treatment records, the Veteran has complained of back pain with increasing pain during prolonged sitting or walking.  As indicated in the discussion above, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore, it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015). The criteria for rating the lumbar spine disability, therefore, contemplate all of the Veteran's symptoms, which are the result of pain, and the Board, therefore, need not consider whether there has been marked interference with employment in this regard.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  The March 2011 and May 2015 VA examiners noted difficulty standing or walking for prolonged periods due to pain, however, they did not opine that the Veteran was unable to obtain and maintain substantially gainful employment due to his lumbar spine disability.  Furthermore, a January 2014 VA treatment record reflects that he is currently employed as a psychologist.  At the May 2015 VA examination, the Veteran reported that he engaged in volunteer work at the mayor's office without any indication that his lumbar spine disability prevented him from working.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for an increased rating for a lumbar spine disability at any time during the appeal period.  The benefit-of-the-doubt doctrine is, therefore, not for application, and the increased rating claim must, therefore, be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to an initial rating higher than 10 percent for lumbar spine disability is denied.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although no specific treatment for a head injury was noted in the service treatment records, the Veteran indicated that a "morning report" from his unit documented the head injury and that he has had visions problems as a result of the injury, also reported in the VA treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is competent evidence of symptoms of current disability, to include suspect glaucoma (as reflected in the VA treatment records), that may be associated with an in-service injury.  A VA examination on this issue is, therefore, warranted.  

Given the Veteran's statement that his unit's "Morning Reports" documented his March 1972 head injury, the RO should submit requests to the appropriate entity to attempt to locate the Veteran's "Morning Reports."  If the records sought are not obtained, the AOJ must render a formal finding that such records are not available.

Additionally, the AOJ should obtain any relevant, ongoing VA treatment records dated from May 2015 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records dated since May 2015.

2.  The AOJ should contact the appropriate department, agency, or official to request a search of "Morning Reports" to attempt to verify the Veteran's alleged head injury incurred during basic training in March 1972.  All records and/or responses received should be associated with the claims file.  If it is determined that such records do not exist, render a formal finding of unavailability.  

3.  Thereafter, schedule the Veteran for a VA examination as to the nature etiology of any TBI.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran suffered TBI in service, and has symptoms that are related to such TBI, to include suspect glaucoma.  
A complete rationale should accompany any opinion provided. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  Therefore, the examiner must consider the Veteran's statements regarding an in-service head injury even if such incident is not documented in any official records.

4.  After the above development has been completed, readjudicate the claim for entitlement to service connection for TBI and claimed residuals, to include suspect glaucoma.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


